Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

* Note that all responses to this action should be sent to Art Unit 1765.


Specification

The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/095466 (pages 31- 32; or WO 2015/095473 Example 1; pages 28-30.

Applicant's claims are directed to a method for preparing a composition comprising: poly(trimethylene furandicaboxylate) polymer comprising: ix) 95 to 99.9% by weight of trimethylene furandicaboxylate repeat units; x) less than or equal to 1 % by weight of di-PDO repeat units in the polymer backbone; xi) less than or equal to 20 milliequivalents of allyl end grouper kilogram of polymer; xii) less than or equal to 15 milliequivalents of carboxylic acid end groups per kilogram of polymer; xiii) less than or equal to 10 milliequivalents of alkyl ester end groups per kilogram of polymer; xiv) less than or equal to 1% by weight of cyclic dimer oligoester; xv) less than or equal to 10 milliequivalents of di-PDO end groups per kilogram of polymer; and xvi) an intrinsic viscosity in the range of from 0.70 to 1.2 dL/g; wherein the percentages by weight are based on the total weight of the poly(trimethylene furandicarboxylate) polymer in the composition.
WO 2015/095466 discloses a process comprising (a) contacting a mixture comprising 0.678 mol 2,5-furan-dicarboxylate dimethyl ester ("FDME"), 1.22 mol 1,3- propanediol ("Bio-PDO") and a metal catalyst (78 mg Ti(IV)((OPr)4) at 160 °C and 180 °C (molar ratio of diacid and diol: 1.8; catalyst content: 300 ppm), (b) removing at least a portion of unreacted PDO ("temperature was increased to 210 °C and held"... "vacuum ramp started"... "reached a value of 50-60 mTorr" which is a pressure value lower than the one applied in step (b) according to the present examples), (c) heating the (pre)polymer to a temperature of 230 °C under reduced pressure, and (d) crystallizing the polymer at 115 °C.
More specifically, the reference discloses a polymer blend composition (C2) comprising 80-99 wt.% PTF and 1-20 wt .% plasticizer comprising substituted alkyl ether compounds of formula (A-O-(CHX-(CH2)k- O)j-B1) (I);
(2) composition (C3) comprising 5-99 wt.% copolyester comprising furan-poly(alkylene ether glycol (PAEG) soft segment derived from at least one PAEG and furan 2,5- dicarboxylic acid or its functional equivalent, where the poly(alkylene ether) glycol comprises unsubstituted and methyl-substituted 2-10C aliphatic repeat units, and poly(trimethylene furan dicarboxylate ) hard segment derived from 1,3 propanediol and furan 2,5-dicarboxylic acid or its functional equivalent and at least one of 20-99 wt.% poly(trimethylene-2,5 -furan dicarboxylate), 0.1-10 wt.% neutralized carboxylic acid salt or trisodium phosphate as a nucleating agent, and 0.1 -20 wt.% the plasticizer;
(3)    increasing crystallization rate in PTF based polymer comprising blending and reacting poly(alkylene ether) glycol with poly(trimethylene -furan dicarboxylate) via melt mixing at a temperature of at least 200 degrees C, where the resulting PTF based polymer is a copolyester comprising a furan-PTMEG soft segment and a PTF hard segment; and
(4)    increasing crystallization rate in a PTF based polymer comprising adding at least one of copolyester of PTF with poly(alkylene ether) glycol (PAEG), where the copolyester comprises a furan-PAEG soft segment and a PTF hard segment, neutralized carboxylic acid salt or trisodium phosphate, or the plasticizer to the PTF based polymer.
The polymer blend composition is useful in article, where the article is in the form of a sheet, film or molded article (claimed), container, bottle, housing, or layer in a multilayer laminate e.g. shrink-wrap film, and the sheets are used for forming signs, glazings, displays, automobile lights and in thermoforming articles.
Note also that claims 17 and 18 is written as a product-by-process claim. Such claims defining a product by the process by which it is obtained are only allowable if the product itself fulfills the requirements of patentability. Presently all the process features of claim 7 are anticipated and thus also rendered obvious in view of the prior art.
Further, claims 1-6 and 19 are product claims being directed to a poly (trimethylene furandicarboxylate) characterized by ix) to xvi).
WO 2015/095473 discloses a multilayer structures and articles comprising the multilayer structures. The multilayer structure comprising a hydrocarbon fuel permeation barrier layer comprising furan-based polyester; a structural layer; and a tie layer interposed between the barrier layer and the structural layer, wherein the multilayer structure provides permeation barrier to the hydrocarbon fuel. More specifically, the reference discloses a process comprising (a) contacting 0.8 mol 2,5-furandimethylester, 1.44 mol "bioPDO™" (molar ratio: 1.8) and 0.93 mg Ti(IV)('OPr)4 at 160°C (catalyst concentration: 360 ppm), (b) removing at least a portion of the PDO (6,500 Pa at 210 °C), and (c) heating the prepolymer to 250 °C while removing 1,3-propanediol.
With regard to claims 11 and 12 it would be obvious to the skilled person to remove during the course the polymerization and increase of the molecular weight an unreacted monomer together with the also then undesired methanol.
Thus, the references disclose the same process and poly (trimethylene furandicarboxylate) product as that which is claimed by applicants except for the particular range of intrinsic viscosity, b* and L* color value and weight amounts in milliequivalents as claimed. However, the intrinsic viscosity etc. appears to be inherent in the product since the product is used similarly as films, paints and electronics etc and each of the references state that the products exhibits improved thermal properties.
Moreover, note that the range of weight amounts used overlaps that which is claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003).
In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/           Primary Examiner, Art Unit 1765